Title: To James Madison from Henry Lee, 19 July 1807
From: Lee, Henry
To: Madison, James



Dear Sir
Shirley 19th July 07.

We seem to be passing the threshold of War.  I fear it is inevitable.  Therefore we ought to be prepared.  There are two sorts of preparation necessary, first to hasten every mean of offence when necessary, & of defence always necessary, within our means.
Pass not over the moment of Zeal (if war must come) to engage an adequate force for the contest.  You not only secure the issue by so doing, but really you save the lives of thorne Citizens.  Believe me all the loss in battle during the revolutionary war fell far short of the actual loss of citizens sustained by throwing suddenly into the field untrained yeomanry.  Disease ever thins the first wave in war however disciplined--It is doubly fatal where discipline is wanted.  You not only avoid murder (for a govt. that can & will not place its citizens on an equality with it see war at thorne. door) really commit murder, but you save the common treasure; the value of which is well known among us both publickly & privately.
Again attend to thorne. arms  Let the musquets be of one bore, let thorne. rifles carry the same sized ball.  In battle these small things apparently are really material.  thorne. gun gets choaked or on a retreat you throw it away, as routed troops often do.  You pick up on the field of battle the musquet of one of the killed.  thorne. cartouches hanging to thorne. side suits the bore, or you find a musquet in the waggons or on the route of advance, the same good accrues.
So with rifles, & the swords of the cavalry ought to be the same & made of the best metal & in the best form.
Our Excellent manufactory of arms in the nd seems to me to have failed in the sword, tho it excels in every other weapon.
thorne. artillery requires instant attention being at our line of defence  You can not multiply adequately this resource.  If thorne. art of Haephestos  will give eno field pieces adequate to , what a saving you make by its use.
This was asserted & believed.  Mr Clarke the superintendent of the Virga. armory a man of genius as solid as his worth is real, suggested to me the facility with which field pieces & all sorts of ordinance might be made out of wrought iron.  This suggestion coming from him is worthy of trial.  Another suggestion of his, I am more able to judge of, & really I can not but urge its adoption.
In Casting thorne: light ordinance for land or sea, give the gun a trumpet mussel  & then flat it on two sides: it will throw its shot in a line.  This will do triple execution.  Mr. Clarke has tested this idea on a small scale.
The effect is as described, & he doubts not his theory.  He is not a man of fancy, but of experiment.
Old point comfort ought to be strongly fortified.  I speak from memory having viewed it with care years past by order of President Washington.  This done with a sufficient co-operation of gun boats I do believe that place coud would be inaccessible; unless to great force led by first rate Shell I Come to the last preparation in order the first in effect.
Place plainly the justice of our cause; The presidents proclamation calls three of the four sailors native born americans.
I cannot doubt this being true coming from such high authority.  But how did they get on board a british ship of war.
Were they impressed?  This is probable, & if so gives to our cause its strongest ground.
Did they enlist, as sometimes, tho rarely, american seamen do.  If the latter be the case we ought to know it, for altho the outrage committed agst our national sovereignty would not even in this case be justified & ought to be repaired, yet it changes the presumed ground of quarrel very much.  It admits of negotiation with the expectation of success.You will discover the confidence I place in you & cannot mistake my single object.
Namely, if war is certain, let us be adequately & permanently prepared for it, & let us have this shield which sustains all human ability, justice.  Let it be plainly understood & it will then be universally felt & obeyed.
I am about to proceed to prepare from the division of militia by law placed under my care, the quota required by the president & shall be in or near Richmond for some 8 or 10 days.
I conclude with declaring what I have often declared whenever war was expected, that it is a terrible scourge however amiably conducted or successfully terminated & that love of country will ever avoid it, if avoidable with honor to the nation.
But if not so avoidable, it must be met with zeal & all its many costs borne with fortitude.  yrs. truly

H Lee

